PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
her
Name of Offender: Lisa DiBisceglie                                                      Cr.: 17-00444-001
                                                                                       PACTS #: 4041183

Name of Sentencing Judicial Officer:     THE HONORABLE KATHARINE S. HAYDEN
                                         SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 06/05/2018

Original Offense:   Count One: Attempt and Conspiracy to Commit Wire Fraud., 18 U.S.C § 1349

Original Sentence: 36 months probation

Special Conditions: Special Assessment, Restitution, $24,024,465.65 Financial Disclosure, No New
Debt/Credit, Forfeiture

Type of Supervision: Probation                                   Date Supervision Commenced: 06/05/2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    Failure to satisfy restitution.

U.S. Probation Officer Action:

Throughout her term of probation, DiBisceglie has paid $814,611.27 towards her restitution and forfeiture
order. DiBisceglie’s probation supervision is due to expire on June 4, 2021, with an outstanding restitution
balance of $23,205,564.70. The Financial Litigation Unit of the United States Attorney’s Office was
notified of the expiration of supervision and has a standing order for garnishment of all future income tax
refunds via the Treasury Offset Program (TOP). This Office recommends the supervision term be allowed
to expire as scheduled since the restitution order remains imposed as a final judgement, pursuant to Title
18, U.S.C., Sections 3554 & 3613.


                                                          Respectfully submitted,

                                                          SUSAN M. SMALLEY, Chief
                                                          U.S. Probation Officer

                                                          Elizabeth A. Villa
                                                           By:    ELIZABETH A VILLA
                                                                  Senior U.S. Probation Officer
                                                                                        Prob 12A – page 2
                                                                                          Lisa DiBisceglie

/ eav

APPROVED:

Elisa Martinez                  04/27/2021
ELISA MARTINEZ                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

x Allow Supervision to Expire as Scheduled on June 4, 2021 (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons

   Other-


                                                                s/Katharine S. Hayden
                                                                Signature of Judicial Officer


                                                            4/28/2021
                                                                            Date
